United States Court of Appeals
                       For the First Circuit


Nos. 14–1227
     14–1250

                      UNITED STATES OF AMERICA

                              Appellee,

                                 v.

               CHRISTOPHER S. GODFREY; DENNIS FISCHER,

                       Defendants, Appellants.


                            ERRATA SHEET

     The opinion of this Court issued on May 26, 2015, is amended
as follows:

     On page 13, line 6, the word "them" is replaced with "it"

     On page 13, lines 10–11,         the   quotation   marks   from   the
parenthetical are removed.